Citation Nr: 1803910	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to August 11, 2004 for the grant of service connection for coronary artery disease status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel
INTRODUCTION

The Veteran honorably served on active duty with the U.S. Army from October 1960 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tenure of service includes a period of service during the Vietnam War.  Therefore, exposure to Agent Orange in-service is presumed.

2.  The RO conducted a Nehmer review of the Veteran's claims file and in an April 2012 rating decision, granted service connection for coronary artery disease status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass).  An effective date of August 11, 2004 was assigned.

3.  Prior to August 2004, there is no other document that can be construed as a claim, formal or informal, for service connection for a heart disability.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 11, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2011, following a Nehmer review of the Veteran's claims file, the RO granted service connection for coronary artery disease status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass), and assigned an effective date of August 11, 2004.  The assigned effective date was based upon the date of receipt of the Veteran's original claim service connection.  He seeks the assignment of an earlier effective date.  

Under 38 C.F.R. § 3.400, the effective date of [an award of service connection] "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110 (b) (1) (West 2014).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175   (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b) (1) (i). The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816 (b) (2).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816 (c) (2017).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816 (c)(2)(i).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197   (2002). See 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351   (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

A claimant need not identify the benefit sought "with specificity," however, some intent to seek benefits must be demonstrated on the part of the Veteran. see Servello v. Derwinski, 3 Vet. App. 196, 199-200, (1992); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); and Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). 

Here, the Veteran's original claim for service connection for a heart disability was filed on April 11, 2004.  Prior to this time, the record does not contain any filings related to a claim for service connection for a heart disability.  Further, there is no indication that a claim, formal or informal, was pending on May 3, 1989-i.e., the issuance date of special regulations for awarding retroactive compensation for a particular covered herbicide disease-pursuant to which benefits could be granted. Therefore, the record does not contain any document, prior to April 11, 2004, that may be reasonably construed as a claim for service connection for ischemic heart disease.  38 C.F.R. §§ 3.151 (a), 3.155(a).

More specifically, VA issued regulations creating a presumption of service connection for ischemic heart disease, effective August 31, 2010.  75 Fed. Reg. 53,202  (August 31, 2010). 

Thereunder, VA interprets "ischemic heart disease' as encompassing any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization. Id.  

In this case, post-service treatment records note that the Veteran was hospitalized for a myocardial infarction in October 1992, and he subsequently underwent cardiac rehabilitation.  In May 1994, the Veteran underwent an angioplasty with stent placement and a repeat cardiac catheterization was performed in February 1995.  A VA examiner diagnosed the Veteran with coronary artery disease in March 2012.  

Because the Veteran's claim for service connection for a heart disability was filed prior to the issuance of the August 31, 2010 regulations, the Nehmer regulations are applicable.  Hence, the effective date, in this case, cannot be earlier than the date such claim was received by VA.  38 C.F.R. § 3.816 (c)(2). 

In a notice of disagreement, dated April 2004, the Veteran asserted that the effective date assignment should be based upon the date of diagnosis of his heart condition, May 1994.  He also notes submission of treatment records dating back to his myocardial infarction in October 1992.  

Generally, treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157 (2017).   

The Board notes that Veteran has not alleged that he filed a claim or had an informal communication asserting his entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass), prior to his most recent claim, which was received on August 11, 2004.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. §§ 3.1 (b), 3.151(a), 3.155 (2017).  Therefore, as the Veteran's original claim was not received until April 11, 2004 and there are no prior documents that can be construed as a claim for service connection for ischemic heart disease, the effective date is governed by provisions of 38 C.F.R. § 3.816 (c)(2).  While the Veteran clearly had this problem before this time, this fact does not provide a basis to grant service connection earlier. 

Based upon the foregoing, the Board finds that the effective date of April 11, 2004, the date of the original claim, was appropriately assigned to the award of the service connection in this case.  While the Board acknowledges receipt of medical evidence noting a date of diagnosis as far back as 1994, no such evidence was submitted or received in connection with a heart disability claim prior to April 2004.  Therefore, the claim for an effective date earlier than April 11, 2004, must be denied as a matter of law.

Accordingly, the Veteran's claim for entitlement to an earlier effective date for the award of service connection and compensation for coronary artery disease status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass) is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Review of the record indicates that the Veteran's service treatment records and post-service medical records were obtained and associated with the claims file.  A VA examination was also conducted and a necessary opinion was obtained.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). Further, there is no allegation that the August 2016 Travel Board hearing provided to the Veteran was deficient in any way, therefore a discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to an effective date prior to August 11, 2004 for the grant of service connection for coronary artery disease status post myocardial infarction and coronary artery bypass graft with residual scar (claimed as heart double bypass) is denied.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


